DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 September 2022.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 23 August 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 2, 5, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by German Patent Document DE 10 2015 008093 B3 by Grabmeier et al (Grabmeier).
Regarding claim 1, Grabmeier discloses a weapon management system for controlling the operation of armaments (See at least Figure 1 and Paragraph 0012), the weapon management system comprising: a management device comprising a processor, an input port, an output port, a memory, and an operating system stored within the memory (See at least Paragraphs 0012-0013, 30’ and 30”); an interface unit comprising a processor, an input port, an output port, and a memory, wherein the interface unit is electrically coupled to the management device and the interface unit is electrically coupled to an armament (See at least Paragraphs 0030-0031, 0042, 0045-0049, and at least Figures 1-2); and a user interface electrically coupled to the management device, wherein a user interacts with the user interface to cause the management device to send a command signal to the interface unit (See at least Paragraphs 0012-0013 and 0032); wherein the interface unit is configured to receive the command signal from the management device, store and process the command signal, and execute the command signal to cause an action by the armament (See at least Paragraphs 0017-0019, 0036, and 0039-0042).
Regarding claim 2, Grabmeier further discloses wherein the interface unit is configured to: receive command signals from the management device through the input port of the interface unit; store the command signals from the management device within the memory of the interface unit; process the command signals from the management device within the processor of the interface unit; and execute the command signals by sending an action signal through the output port of the interface unit to the armament (See at least Paragraphs 0041-0049 and 0058).
Regarding claim 5, Grabmeier further discloses wherein the weapon management system includes a plurality of interface units each electrically coupled to the management device, and wherein each of the plurality of interface units is electrically coupled to at least one armament (See at least Paragraph 0033).
Regarding claim 7, Grabmeier further discloses a power network electrically coupled to the management device, the interface unit, and the user interface; and a communication network electrically coupled to the management device, the interface unit, and the user interface (See at least Figures 1-2 and at least Paragraphs 0031-0042).
Regarding claim 8, Grabmeier further discloses wherein the power network is configured to provide electric energy to each of the management device, the interface unit, and the user interface to power each of the management device, the interface unit, and the user interface during operation of the weapon management system (See at least Figures 1-2 and at least Paragraphs 0031-0042).
Regarding claim 9, Grabmeier further discloses wherein the communication network is configured to transfer the command signals between each of the management device, the interface unit, and the user interface (See at least Figures 1-2 and at least Paragraphs 0031-0042).
Regarding claim 10, Grabmeier further discloses wherein a feedback data signal is sent from the interface unit to the management device after executing the command signal causing armament action (See at least Paragraphs 0062-0073).
Claim(s) 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2002/0078138 by Huang et al (Huang).
Regarding claim 1, Huang discloses a weapon management system for controlling the operation of armaments (See at least Paragraph 0012), the weapon management system comprising: a management device comprising a processor, an input port, an output port, a memory, and an operating system stored within the memory (See at least Paragraphs 0046-0047 and Figures 5-6, clearly illustrated); an interface unit comprising a processor, an input port, an output port, and a memory, wherein the interface unit is electrically coupled to the management device and the interface unit is electrically coupled to an armament (See at least Paragraphs 0046-0048 and Figures 5-6, clearly illustrated); and a user interface electrically coupled to the management device, wherein a user interacts with the user interface to cause the management device to send a command signal to the interface unit (See at least Paragraph 0046 and Figure 6, clearly illustrated); wherein the interface unit is configured to receive the command signal from the management device, store and process the command signal, and execute the command signal to cause an action by the armament (See at least Paragraphs 0046-0050).
Regarding claim 3, Huang further discloses wherein: the interface unit includes a reconfigurable circuit card; the reconfigurable circuit card includes software downloaded into the reconfigurable circuit card designating a task to be performed by the interface unit upon receiving the command signal from the management device; and the software downloaded into the reconfigurable circuit card can be updated to alter the task to be performed by the interface unit upon receiving the command signal from the management device (See at least Paragraphs 0039-0042, 0020-0022, 0052, and 0055-0056).
Regarding claim 4, Huang further discloses wherein updating the software downloaded into the reconfigurable circuit card comprises: downloading updated software from an external source into the memory of the management device; transferring the updated software from the management device to the electrically coupled interface unit; receiving the updated software through the input port of the interface unit; and storing the updated software in the memory of the interface unit for use by the processor of the interface unit (See at least Paragraphs 0039-0042, 0020-0022, 0052, and 0055-0056).
Regarding claim 6, Huang further discloses wherein the user interface is one or more of a button, switch, knob, lever, touchscreen display, remote, computer mouse, keyboard, joystick, microphone, or graphical user interface (See at least Paragraph 0046).
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2014/0208927 by Cox et al (Cox).
Regarding claim 1, Cox discloses a weapon management system for controlling the operation of armaments, the weapon management system comprising: a management device comprising a processor, an input port, an output port, a memory, and an operating system stored within the memory; an interface unit comprising a processor, an input port, an output port, and a memory, wherein the interface unit is electrically coupled to the management device and the interface unit is electrically coupled to an armament; and a user interface electrically coupled to the management device, wherein a user interacts with the user interface to cause the management device to send a command signal to the interface unit; wherein the interface unit is configured to receive the command signal from the management device, store and process the command signal, and execute the command signal to cause an action by the armament (See Figures, clearly illustrated, and at least Paragraphs 0039-0046, understood that fire control systems include user interfaces).
Regarding claim 11, Cox further discloses wherein the weapon management system is positioned within an air, land, or sea-based military vehicle (See at least Paragraph 0038).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641